Title: To Thomas Jefferson from Ralph Izard, 3 April 1789
From: Izard, Ralph
To: Jefferson, Thomas



Dear Sir
Charleston 3d. April 1789.

I received a few Weeks ago your Letter of so old date as 17th. last July; and beg that you will accept of my thanks for your very friendly offer respecting my Son. Mr. Cutting, who will be the Bearer of this Letter, flatters me with the hope of seeing you at  New York the ensuing Summer; and he thinks it probable that you may embark before his arrival in France. I could not however let him depart without charging him with my acknowledgments to you, not only on account of my Son, but also for the very able, and active part you have taken respecting the staple commodity of this Country. The price of Rice is considerably lower here now, than it has been since the Peace. One great cause of this, I suppose must be the total loss of the Portugal Market, which is now supplied from Brazil. This is a loss to us which there seems to be no hope of recovering. Dr. Turnbull, a Physician of eminence in this City, resided several Years at Constantinople, and other parts of the Turkish Dominions. I have had many conversations with him on the subject of Rice, and he is of opinion that Constantinople alone might take off the whole of our Crop at a better price than is obtained at present. The Barbary Corsairs deter our Merchants from venturing into the Mediterranean. Before the Revolution, several Ships loaded with Rice went from hence to Constantinople, and sold their Cargoes well: at present I do not know if they would be admitted there, as we have no Treaty with the Grand Signor. The French however might for some time be the Carriers. Will you be so good as to turn this matter in your thoughts? It is an object of considerable magnitude, and may be of infinite service to this Country.
You have without a doubt had a List transmitted to you of the Members to both Branches of the new Government. The bad weather, and equinoctial Winds have detained me here; but I expect to embark tomorrow for New York. Every Man of common Sense, and common affection for America must be strongly affected by the consideration of the humiliating state into which we are plunged. The evil has arisen principally from the want of an efficient, and energetic Government, pervading every part of the United States. By whatever appellation therefore Gentlemen may choose to be distinguished; whether by federal, or antifederal, I hope we shall not be wasting time with Idle discussions about Amendments to the Constitution; but that we shall go to work immediately about the Finances, and endeavour to extricate ourselves from our present embarrassed, and disgraceful situation. I am very glad to find that Mr. Madison is elected a Member of the House of Representatives: I think highly of his abilities, and expect considerable advantages will be derived from them. I take my leave of you at present, and hope soon to have the pleasure of meeting  you at New York. I am with great regard Dear Sir your most obt. Servant,

Ra. Izard

